Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 19, 2018

The Court of Appeals hereby passes the following order:

A19I0117. WILHY HARPO v. THE STATE.

      In March 2018, Wilhy Harpo was barred from entering any office of the Clerk
of the Superior Court of Fulton County, the Clerk of the State Court of Fulton
County, and the Clerk of the Magistrate Court of Fulton County after he violated
several court orders. The order specified that Harpo could still receive copies of any
documents he needed by communicating with the appropriate Clerk by phone or mail.
On October 17, 2018, Harpo filed an application for interlocutory appeal to the
Supreme Court, seeking to appeal a scheduling notice in a separate criminal case. He
argued that he could not properly prepare a defense for his upcoming criminal trial
without access to the courts. The Supreme Court transferred Harpo’s application to
this Court. See S19I0319 (transferred October 31, 2018). We, however, lack
jurisdiction.
      Pretermitting whether the notice of his trial date is subject to appellate review,
because his criminal trial was pending below, Harpo was required to comply with the
interlocutory appeal procedure, which includes obtaining a certificate of review from
the trial court. See OCGA § 5-6-34 (b); Pace Constr. Corp. v. Northpark Assocs.,
L.P., 215 Ga. App. 438, 439 (450 SE2d 828) (1994). Harpo has not included a
certificate of immediate review with his application, depriving us of jurisdiction over
this appeal.
      Harpo also seeks to appeal the trial court’s March 2018 order barring him from
the Fulton County Clerk’s offices – an order that appears unrelated to his upcoming
criminal trial. Ordinarily, we will grant an otherwise timely application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). To fall within this
general rule, however, the application must be filed within 30 days of entry of the
order to be appealed. See OCGA § 5-6-35 (d), (j). Because Harpo filed this
application 205 days after entry of the court’s March 2018 order, the application is
untimely which respect to that order.
      Accordingly, for the reasons stated above, Harpo’s application is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/19/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.